                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                         CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                                    Plaintiff,

v.                                                             CRIMINAL ACTION NO. 2:19-cr-00255

CODY ALEXANDER HUDSON,

                                    Defendant.



                              MEMORANDUM OPINION AND ORDER


         The Court has reviewed the Defendant’s Motion to Suppress (Document 42) and the

Response of the United States to Defendant’s Motion to Suppress (Document 46). The Defendant,

Cody Hudson, seeks to suppress evidence derived from a traffic stop and the search of the vehicle

he was driving.

         Officers stopped a vehicle driven by the Defendant and owned by his passenger, Rebecca

Marshall 1, purportedly because of a cracked windshield. The Defendant argues that the stop was

not warranted and that it was improperly extended when officers directed him to exit the vehicle

for a pat-down search, during which an officer observed a firearm in the vehicle. In addition, the

Defendant seeks to suppress certain statements made while in custody. The United States argues

that West Virginia law permits officers to stop a vehicle upon reasonable cause to believe it is not

equipped in accordance with law.                 This includes a stop to determine whether a damaged



1 The parties’ briefing refers to the passenger as Rebecca Moore, but the police report and the officers who testified
referred to her as Rebecca Marshall.
windshield obstructs the driver’s vision. It further argues that the odor of marijuana provides

probable cause for a search and/or reasonable suspicion to conduct a pat search for officer safety.

In addition, the United States argues that extension of the stop was warranted because Mr. Hudson

did not have a license or identification in his possession, and Ms. Marshall appeared to be under

the influence of a controlled substance.

       The Court held a suppression hearing on February 11, 2020, and heard testimony from

Sergeant (then Detective) Moyer and Detective Stover of the South Charleston Police Department.

The officers began surveilling the vehicle while it was parked at an apartment complex and

observed the cracked windshield. They did not approach at that time. Instead, the officers

followed the vehicle as Mr. Hudson drove through town. They conducted a traffic stop from their

unmarked police car between midnight and 1:00 a.m. on May 23, 2019, due to the cracked

windshield. A photograph of the windshield was introduced into evidence. It reveals a bullseye

crack with damage radiating out near the upper middle portion of the windshield. Both officers

testified that the glass remained transparent and you could see into the vehicle through the

windshield.

       Sgt. Moyer approached the driver’s side of the vehicle, while Detective Stover approached

the passenger’s side. Both testified that they detected a strong odor of marijuana emitting from

the vehicle as they approached. Based on prior familiarity, they knew Ms. Marshall’s identity

and were aware that the vehicle belonged to her. Sgt. Moyer asked Mr. Hudson for his drivers’

license for identification purposes, which he was unable to produce. He identified himself as

Zackary Keith Sorrells and provided a date of birth. Both Mr. Hudson and Ms. Marshall denied

having any marijuana. Sgt. Moyer testified that he had not seen anything that suggested Mr.


                                                2
Hudson was armed, had no reason to believe he was armed, that he had been cooperative, and that

there was nothing dangerous about him prior to Sgt. Moyer requiring him to step out of the vehicle

for a pat search. As he got out of the vehicle, some objects fell from his lap. He left them on the

ground as instructed by Sgt. Moyer. After being removed from the car, he was questioned further

about his identity. Sgt. Moyer testified that he appeared nervous, again identified himself as

Zackary Sorrells, and stated a birth date that was one year different from the date previously

provided. With the driver’s side door left open, Mr. Hudson faced the car, standing between the

driver’s door and the rear passenger door while Sgt. Moyer conducted the pat search. When he

reached Mr. Hudson’s pant legs, Sgt. Moyer observed a firearm on the floor beside the driver’s

seat. Mr. Hudson was detained near the trunk of the car while Sgt. Moyer ran the firearm through

NCIC. Mr. Hudson told Ms. Marshall, who was crying hysterically during some of the traffic

stop, that he was sorry, to keep her head up, and that everything would be okay. 2 Sgt. Moyer

testified that Mr. Hudson did not appear to be intoxicated. He believed Ms. Marshall was

intoxicated and may have admitted to using methamphetamine, although Det. Stover, who

interacted with Ms. Marshall, stated that he was unsure as to whether she was on anything and did

not recall her saying she had used drugs.

        Mr. Hudson was taken to the station, handcuffed, and shackled to a bench. He was not

read his Miranda rights. Because Ms. Marshall appeared intoxicated, Det. Stover drove Ms.

Marshall’s vehicle to the station, and she was also taken to the station but was not arrested and

was free to leave. While at the station, an officer conducted a Facebook search for Zackary Keith



2 This statement is in part the subject of a motion to suppress. The Court finds that it does not appear to have been
made in response to interrogation, and the motion to suppress as to this statement should be denied. However, the
Defendant indicated he will challenge the statement’s admissibility under the Rules of Evidence, and the statement
should not be referenced prior to a ruling on any objections.
                                                         3
Sorrells and told Mr. Hudson (still, without Miranda) that it did not look like him. Mr. Hudson

apologized for giving the wrong name. The officer found the name Cody Hudson somewhere and

ran a search through the CAD system to confirm Mr. Hudson’s identity.

        The Court finds that the vehicle stop was supported by probable cause. West Virginia

Code provides that windshields must be free of “any sign, poster, or other nontransparent

material…which obstructs the driver’s clear view of the highway or any intersecting highway.”

W. Va. Code § 17C-15-36. In addition, “The department of public safety may at any time upon

reasonable cause to believe that a vehicle is unsafe or not equipped as required by law, or that its

equipment is not in proper adjustment or repair, require the driver of such vehicle to stop and

submit such vehicle to an inspection and such test with reference thereto as may be appropriate.”

Id. § 17C-16-2(a). The West Virginia Supreme Court has held that an officer has reasonable cause

to stop a vehicle with a severely cracked windshield 3 “to inspect its windshield to determine

whether such impairment was of a nature as to obstruct the driver’s vision and render the vehicle

unsafe.” State v. Noel, 779 S.E.2d 877, 881–82 (W. Va. 2015). Upon review of the photograph,

the Court finds that the damage to the windshield was sufficient to support the traffic stop.

        However, the Court finds that the officers lacked reasonable suspicion to conduct a pat

search of Mr. Hudson or probable cause to search the vehicle. “To justify a pat down of the driver

or a passenger during a traffic stop, however, just as in the case of a pedestrian reasonably

suspected of criminal activity, the police must harbor reasonable suspicion that the person

subjected to the frisk is armed and dangerous.” Arizona v. Johnson, 555 U.S. 323, 327 (2009).



3 The damage was described as “a large, horizontal crack in the windshield, which spanned from one side of the
windshield to the other and had additional cracks radiating vertically from the main crack.” State v. Noel, 779
S.E.2d 877, 879 (W. Va. 2015).

                                                        4
Neither officer testified that there was any reason to believe Mr. Hudson was armed or dangerous.

In fact, Sgt. Moyer testified that he had no reason to believe Mr. Hudson was armed prior to

removing him from the vehicle and seeing the gun while conducting the pat search. Further, Sgt.

Moyer’s testimony revealed that Mr. Hudson was compliant with all commands before and after

he was removed from the vehicle.

       Neither officer testified that they conducted a search or pat down based on detecting the

smell of marijuana emitting from the vehicle when they initially approached. Both Mr. Hudson

and Ms. Marshall denied marijuana use and no additional evidence of marijuana or contraband

was in the officers’ view. Ms. Marshall was never searched for marijuana or other contraband.

       Mr. Hudson was arrested for obstruction and lying about his identity. It is not clear exactly

when he was arrested, but the record does not suggest that there was evidence to support the arrest

prior to the pat search. Sgt Moyer testified that he advised Mr. Hudson to exit the vehicle to

conduct a pat down for safety. Neither officer testified that there was a reasonable suspicion that

Mr. Hudson was armed and dangerous. The testimony on cross examination was to the contrary.

Because the Court finds that neither the pat search nor a vehicle search was constitutionally

permissible, the motion to suppress as to the firearm must be granted.

       Although it may be moot considering the Court’s ruling regarding the firearm, the

Defendant also seeks to suppress his statement apologizing for lying about his identity. The

statement was made while the Defendant was in custody, handcuffed and shackled to a bench in

the police station, and in response to an officer commenting, while doing identity searches on the

computer, that he did not look like Zachary Sorrells. “As a prophylactic safeguard for this

constitutional guarantee [the Fifth Amendment], the Supreme Court has required law enforcement


                                                5
to inform individuals who are in custody of their Fifth Amendment rights prior to interrogation.”

United States v. Hashime, 734 F.3d 278, 282 (4th Cir. 2013). There is no dispute here that Mr.

Hudson was in custody. Although he was not being formally interrogated or interviewed, an

officer directed a statement to him that he did not appear to be the person he had identified himself

to be. That statement clearly called for a response and related to the obstruction charge for which

he was arrested, and Mr. Hudson’s apology was in response to that interaction initiated by the

officer. Therefore, the Court finds that the motion to suppress must be granted as to Mr. Hudson’s

apology for lying about his identity.

       Accordingly, after careful consideration and thorough review, the Court ORDERS that the

Defendant’s Motion to Suppress (Document 42) be GRANTED as set forth in more detail herein.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          February 14, 2020




                                                 6
